DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
rd line from the last line of the claim, the limitation of “a second grow block” is unclear because is this second grow block the same as the second grow block as claimed in line 3 or another second grow block?
	All other claims depending on claim 1 are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balsley (US 0652736 A) in view of Orlov (US 5136807 A) and Medina (US 5400545 A).
 	For claim 1, Balsley teaches a growing medium support apparatus, comprising: 
a first grow block (soil or growing medium in the support container A of fig. 1 or 4a); 
a third grow block (soil or growing medium in the support container that supports a plurality of container A in fig. 2);
a first growing medium support apparatus (A,C of fig. 1 or 4a), and 
wherein the first growing medium support apparatus, comprising: 
a circular frame (A,B,C for fig.1 or 4a, which shows similar parts except for the scalloped top portion and the spiked legs at the bottom portion), including side walls defined between a top edge and a bottom edge of the frame, and 
a circular aperture (opening surround the top where ref. d is located in fig. 1 or 4a) defined by the side walls, the aperture configured to snugly receive a portion of the first grow block so that a bottom surface of the first grow block is substantially aligned with the bottom edge of the frame and exposed through a bottom opening (bottom area where ref. b is pointing at in fig. 1 or ref. C in fig. 4a) of the aperture; 
16/510,78817STEELE20289a plurality of legs (C of fig. 4a), each of the plurality of legs extending below the bottom edge of the frame and configured to anchor with a second grow block in a manner so that the bottom surface of the first grow block and a top surface of the second grow block make contact to form at least a portion of a growing medium for a 
However, Balsley is silent about a second grow block; the frame being rectangular, hence rectangular aperture; a second growing medium support apparatus; wherein the second growing medium support apparatus configured to: snugly receive a portion of the second grow block so that a bottom surface of the second grow block is substantially aligned with a bottom edge of a rectangular frame of the second growing medium support apparatus and exposed through a bottom opening of a rectangular aperture of the second growing medium support apparatus; and anchor with the third grow block in a manner so that the bottom surface of the second grow block and a top surface of the third grow block make contact to form at least a portion of the growing medium for the plant. 
Orlov teaches a growing medium support apparatus comprising a first grow block (growing medium or soil in the top container 4); a second grow block (growing medium or soil in the middle container 4); a third grow block (growing medium or soil in the bottom container 4); a first growing medium support apparatus (the top container 4) having a frame and sidewalls (see fig. 4); a second growing medium support apparatus (the middle container 4), wherein the second growing medium support apparatus configured to: snugly receive a portion of the second grow block so that a bottom surface of the second grow block is substantially aligned with a bottom edge of a frame of the second growing medium support apparatus (as shown in fig. 1); and anchor with the third grow block in a manner so that the bottom surface of the second grow block 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the support apparatus of Balsley be in a stacked or tier relationship as taught by Orlov so as to have the second growing medium support apparatus be configured to: snugly receive a portion of the second grow block so that a bottom surface of the second grow block is substantially aligned with a bottom edge of a frame of the second growing medium support apparatus and exposed through a bottom opening of a aperture of the second growing medium support apparatus; and anchor with the third grow block in a manner so that the bottom surface of the second grow block and a top surface of the third grow block make contact to form at least a portion of the growing medium for the plant, in order to provide a tiered or vertical arrangement for growing plants so as to maximize space.  
Note that the examiner is NOT replacing the container or support apparatus of Balsley with that of Orlov. Balsley already teaches multiple support apparatus, which any one can be first, second and third support apparatus. Each of Balsley first and second support apparatuses have open top and open bottom. Thus, in combination with Orlov, the support apparatuses of Balsely will result in the functional recitation of configured to: snugly receive a portion of the second grow block so that a bottom surface of the second grow block is substantially aligned with a bottom edge of a frame of the second growing medium support apparatus and exposed through a bottom opening of an aperture of the second growing medium support apparatus; and anchor with the third grow block in a manner so that the bottom surface of the second grow  
Medina teaches a growing medium support apparatus comprising a rectangular frame (col. 4, lines 31-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frame of Balsley as modified by Orlov be rectangular in shape as taught by Medina, depending on the user’s preference to select the desired shape based on space availability, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Page 2 of 16Application Serial No.Attorney Docket No.
For claim 2, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, and further teaches wherein the side walls are tapered so that the top opening of the rectangular aperture has an area greater than an area of the bottom opening of the rectangular aperture (the shape of Balsley’s side walls are tapered as shown, and as combined with Medina’s teaching of rectangular, the rectangular aperture at the top will have an area greater than an area of the bottom opening of the rectangular aperture).   
For claim 4, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, but is silent about wherein one or more of the plurality of legs includes a pointed tip configured to anchor the growing medium support apparatus to the second grow block.  In addition to the above, Medina teaches wherein one or more of the plurality of legs (30,32) includes a pointed tip (32) configured to anchor the growing medium support apparatus to the second grow block (function recitation to which the legs of Medina can perform the intended function).  It 
For claim 6, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, and appears to teach wherein a height of the side walls is equal to a height of each of the plurality of legs (fig. 4a of Balsley). However, if this is not the case because fig. 4a can be opened interpretation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height of the side walls of Balsley as modified by Orlov and Medina be equal to a height of each of the plurality of legs, depending on the user’s preference to select the desired size based on how much penetration the user wishes to have the apparatus penetrate relative to the sidewalls, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
For claim 7, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, and further teaches wherein the top edge of the rectangular frame is smooth (fig. 1 of Balsley shows the top edge is smooth; or even fig. 4a, certain portion of the top edge of the scalloped top edge is smooth; a curve can be smooth).  
For claim 8, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, and further teaches wherein the 
For claim 9, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, and further teaches wherein an interior surface of the side walls includes a ridged surface (fig. 1 of Balsley, at ref. d).  
For claim 10, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, and further teaches wherein an interior surface of the side walls is substantially smooth (fig. 1 of Balsley, any surface after ref. d is smooth).
Claims 3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Balsley as modified by Orlov and Medina as applied to claim 1 above, and further in view of Sutton (US 0355282 A).
 	For claim 3, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, but is silent about wherein one or more of the plurality of legs is flexible.  
	Sutton teaches a growing medium support apparatus comprising a frame (A) having one or more legs (e,f) that is/are flexible in that the user can remove the legs and place at other location on the frame as desired. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more of the plurality of legs of Balsley as modified by Orlov and Medina be made flexible as taught by Sutton in order to allow the user to move the legs in any location on the frame as desired. Note that applicant defines flexible in para. 0055 of the 
	For claim 5, Balsley as modified by Orlov and Medina teaches the growing medium support apparatus as described in the above, but is silent about wherein a height of the side walls is greater than a height of each of the plurality of legs.  
	In addition to the above, Sutton teaches wherein a height of the side walls (A) is greater than a height of each of the plurality of legs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height of the side walls of Balsley as modified by Orlov and Medina be greater than a height of each of the plurality of legs as taught by Sutton, depending on the user’s preference to select the desired size based on how much penetration the user wishes to have the apparatus penetrate relative to the sidewalls, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching OR matter specifically challenged in the argument. The above rejection still relied on some of the previous references in the prior rejection. However, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for matter specifically challenged in the argument, the argument is mooted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643